Citation Nr: 1456846	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a fracture of L1 prior to January 6, 2005.

2. Entitlement to an evaluation in excess of 40 percent for the service-connected residuals of a fracture of L1 beginning on January 6, 2005.

3. Entitlement to an evaluation in excess of 20 percent for the service-connected cervical strain.

4. Entitlement to an evaluation in excess of 20 percent for the service-connected radiculopathy of the left lower extremity.

5. Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

6. Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the left upper extremity.

7. Entitlement to a compensable evaluation for the service-connected radiculopathy of the right upper extremity.

8. Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1987.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the RO.

During the course of the appeal, in a February 2005 rating decision, the RO increased the evaluation for the service-connected lumbar spine disability from 20 to 40 percent disabling, effective on January 6, 2005.  

The issues on the title page reflect the higher ratings assigned for various stages of the appeal period, to be discussed herein below.  

In the February 2005 decision, the RO also had reduced the rating for the service-connected cervical spine disability from 20 to 10 percent disabling, effective on January 6, 2005.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing has been associated with the claims folder.

In a November 2009 decision, the Board held that the reduction of the rating for the service-connected cervical strain from 20 to 10 percent disabling was not proper and, thus, void ab initio.  

The RO reinstated the 20 percent rating in August 2010.  The Board remanded the claims for increased ratings for the service-connected lumbar spine and cervical spine disability for additional development of the record.  

In January 2011, the RO awarded service connection for radiculopathy effective on December 21, 2010, and assigned the follows ratings: 20 percent for the left lower extremity; 10 percent for the right lower extremity; 10 percent for the left upper extremity; and noncompensable for the right upper extremity.  

In May 2011, the Board determined that the claims pertaining to radiculopathy of the bilateral upper and lower extremities were part and parcel of the claims for higher ratings for residuals of a fracture of L1 and cervical strain.  The appeal was remanded for development related to these awards of service connection.

In July 2013, the Board remanded these matters for additional development. The matters have been returned to the Board for the purpose of appellate consideration. 


The Board has considered documentation included in the Virtual VA system in connection with its review of the case.  

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. Prior to January 6, 2005, the service-connected residuals of a fracture of L1 is not shown to have been manifested by worse than 90 degrees on forward flexion with the combined range of motion of the thoracolumbar spine greater than 170 degrees.

2.  Beginning on January 6, 2005, the service-connected residuals of a fracture of L1 is not shown to be manifested by worse than 20 degrees on forward flexion; unfavorable ankylosis of the entire thoracolumbar spine has not been demonstrated.

3. The service-connected cervical strain is not shown to be manifested by worse than 35 degrees on forward flexion; favorable ankylosis of the entire cervical spine has not been demonstrated.

4. The symptoms of the radiculopathy of the left lower extremity due to the service-connected disability are shown to be productive of no more than moderate incomplete paralysis.

5. The symptoms of the radiculopathy of the right lower extremity due to the service-connected disability are shown to be productive of no more than mild incomplete paralysis.

6. The symptoms of the radiculopathy of the left upper extremity due to the service-connected disability are shown to be productive of no more than moderate incomplete paralysis.

7. The symptoms of the radiculopathy of the right upper extremity due to the service-connected disability are shown to be productive of no more than mild incomplete paralysis.

8. The service-connected disabilities are not shown to have been of such severity as to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 20 percent for the service-connected residuals of a fracture of L1 prior to January 6, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5235 (2014), DC 5292 (2003).

2. The criteria for the assignment of a rating in excess of 40 percent for the service-connected residuals of a fracture of L1 beginning on January 6, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5235 (2014), DC 5292 (2003).

3. The criteria for the assignment of a rating in excess of 20 percent for the service-connected cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5237, 5243 (2014), DC 5290, 5293 (2003).

4. The criteria for the assignment of a rating in excess of 20 percent for the service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8520 (2014).

5. The criteria for the assignment of a rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8520 (2014).

6. The criteria for the assignment of a rating in excess of 10 percent for the service-connected radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8517 (2014).

7. The criteria for the assignment of a compensable rating for the service-connected radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8517 (2014).

8. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by July 2006, May 2011 and December 2013 letters sent to the Veteran. The claims were last adjudicated in January 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations are adequate with regard to the issues on appeal. 

The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and documented all manifestations of his service-connected disabilities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in July 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand requested that the Agency of Original Jurisdiction provide the Veteran with notice concerning the regulation change pertaining to his service-connected spine disabilities and the applicable rating criteria prior and subsequent to that regulation change. 

Here, the December 2013 notice letter to the Veteran provided the required notice. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, during the September 2009 Board hearing, the undersigned VLJ identified the issues on appeal and asked questions designed to elicit relevant evidence. 

These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Factual Background 

In an April 2002 rating decision, the RO denied ratings in excess of 20 percent for the service-connected residuals of a fracture of L1 and cervical strain. 

In a February 2005 rating decision, the RO increased the evaluation for the service-connected residuals of a fracture of L1 disability to 40 percent effective on January 6, 2005.  

This increase during the appeal did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claims for an increased rating for the residuals of a fracture of L1 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As noted above, also in the February 2005 decision, the RO reduced the rating for the service-connected cervical spine disability from 20 to 10 percent disabling, effective on January 6, 2005.  

In a November 2009 decision, the Board held that the reduction of the rating for the service-connected cervical strain from 20 to 10 percent disabling was not proper and, thus, was void ab initio. The RO reinstated the 20 percent rating in August 2010.

At a January 2001 VA examination, demonstrated point tenderness over L1 region without radiculopathy-type pain. He complained of subjective numbness and tingling down to the right leg but had none on examination. Mostly, he experienced pain in the lumbosacral region around the paraspinous musculatures. 

At L1 there was tenderness over the region. He had good range of motion, with full flexion, lateral bending to 30 degrees and extension to 20-25 degrees. 

Ankle jerk and knee jerk were normal (2+) and sensory/light touch was grossly intact throughout the lower extremities. Motor function of the hip, knee and ankle were also normal. He had normal dorsiflexion and plantar flexion about the ankle. 

He had no neck pain. Range of motion was normal. Reflexes of the upper extremities/sensory to light touch were grossly intact to all areas of the upper extremities. Grip strength was normal as was crossing his fingers and intrinsic musculature of his hands (5/5). There was no evidence of neurologic deficit of the upper extremities on physical examination but the Veteran did complain of pain and numbness in the ulnar distribution of his hand.

The X-ray findings of the cervical spine were unremarkable. There was no evidence of degenerative joint disease, spondylolisthesis or spondylysis. 

The X-ray findings in the lumbar spine showed a wedge-type anterior compress fracture of L1 that appeared to be well healed with some degenerative discs above and below the level. Otherwise, at L3, L4 and L5 there was evidence of mild degenerative disease but otherwise normal lumbar spine x-ray findings. 

At a January 2005 VA examination, the Veteran complained of a chronic, constant, daily lower back pain. He described the pain as a deep ache with episodes of severe, hot, shooting lower back pain that lasts approximately half an hour and was relieved with Flexeril. He also complained of chronic cervical pain with no radiating pain or numbness.

The Veteran did not lift and could not squat. He moved cautiously with every activity. He denied any radiating pain down his arms or his legs but did report that he had received recent treatment for numbness and tingling of his left upper extremity, reportedly from a pinched nerve in his elbow.

The examination showed that his posture was poor, with a slightly kyphotic thoracic spine. The segments of the spine were in good alignment.

There was no swelling, redness or heat in the cervical spine. There was mild pain with palpation to the cervical spine area; however, there were no palpable muscle spasms. He had full range of motion of all extremities.

The range of motion of the cervical spine was as follows: flexion from 0-60 degrees (with increase in pain at 40 degrees), extension 0 degrees (he was unable to extend his neck), left lateral flexion from 0-35 degrees, right lateral flexion from 0-20 degrees, left rotation from 0-45 degrees and right rotation from 0-85 degrees.  

There was no palpable muscle spasm of the lumbar spine and there was no sciatic pain. There was no redness or swelling of the lumbar region.

The range of motion of the thoracolumbar spine was as follows: forward flexion from 0-40 degrees (with pain at 20 degrees), extension from 0-10 degrees (with significant increase in pain), left lateral flexion from 0-15 degrees, right lateral flexion from 0-10 degrees, left rotation from 0-10 degrees and right rotation from 0-8 degrees.

Repetitive movements in the cervical and lumbar spine did not increase pain, fatigue or weakness.

The June 2007 VA examination reflects the Veteran's complaint of increasing neck pain since the last examination. He described the pain as a constant ache with sharp, stabbing, shooting pains into the left shoulder that radiated all the way down to his fingertips (this caused numbness and caused the Veteran to drop items. 

The Veteran reported that over activity was a precipitating factor of his increased neck pain and rest and additional medication were alleviating factors. 

 The examination showed spasm, guarding, pain with motion and tenderness. The range of motion of the cervical spine was as follows: flexion from 0-40 degrees (with pain at 40 degrees), extension 0 degrees (he was unable to extend his neck), lateral flexion from 0-30 degrees bilaterally, left rotation from 0-45 degrees and right rotation from 0-60 degrees (pain began at 40 degrees). 

There was no additional loss of motion on repetitive use. There was no ankylosis of the cervical or thoracolumbar spine.

A neurological examination showed decreased sensation to lateral forearm and hand to soft touch in the upper left extremity; otherwise, neurological examination was normal and unremarkable.

The examiner commented that if only the Veteran's cervical and lumbar spine disabilities are considered he should be able to obtain and maintain employment with definite physical limitations.

The April 2010 VA examination documents the Veteran's complaint of worsening neck and low back disabilities since his last VA examination. His reported symptoms of his spine disabilities included decreased motion, stiffness and spasm. He did not experience any incapacitating episodes of spine disc disease. He was unable to walk more than 50 yards.

The examination showed no abnormal spinal curvatures. There was no ankylosis of the cervical or thoracolumbar spine. He demonstrated pain with motion and tenderness; otherwise, he did not exhibit evidence of spasm, atrophy, guarding or weakness. Neurological examination was normal and unremarkable in both upper and lower extremities.

The range of motion of the cervical spine was as follows: flexion from 0-40 degrees, extension 0-40 degrees, lateral flexion from 0-30 degrees bilaterally and rotation from 0-40 degrees bilaterally. There was no objective evidence of pain on active range of motion testing and there was no objective evidence of pain following repetitive motion. Further, there was no additional limitation of motion on repetitive use.

The range of motion of the thoracolumbar spine was as follows: flexion from 0-65 degrees, extension 0-20 degrees, lateral flexion from 0-25 degrees bilaterally and rotation from 0-20 degrees bilaterally. There was no objective evidence of pain on active range of motion testing and there was no objective evidence of pain following repetitive motion. Further, there was no additional limitation of motion on repetitive use.

The examiner noted that the Veteran complained of pain at the end of all cervical and lumbar spine ranges of motion; however, the examiner documented "no grimace or obvious pain observed." The examiner documented that the Veteran reported that he could not work due to his neck and back disabilities. Additionally, the examiner noted the Veteran's spine disabilities impacted his daily activities of living.

The December 2010 neurological disorders examination reflects that the Veteran experienced slight decreased sensation to light touch in the lateral forearm, dorsum of the hand of the upper right extremity. He experienced decreased sensation to vibration, pain/pinprick and light touch in the lateral upper arm, forearm and hand of the upper left extremity.

The Veteran experienced decreased sensation to vibration, pain/pinprick and light touch in the thighs, lateral calves and dorsum of the feet of the lower extremities, bilaterally. 

The diagnosis was that of bilateral upper and lower extremity radiculopathy, left greater than right.

The January 2013 VA examination reflects the Veteran's complaint that, during flare-ups of back pain, he had to "just lay in bed with a heating pad." The range of motion of the thoracolumbar spine was as follows: flexion from 0-60 degrees (with objective evidence of painful motion at 50 degrees), extension 0-15 degrees (with objective evidence of painful motion at 15 degrees), right lateral flexion from 0-25 degrees (with objective evidence of painful motion at 25 degrees), left lateral flexion from 0-20 degrees (with objective evidence of painful motion at 20 degrees) and rotation from 0-30 degrees bilaterally (with objective evidence of painful motion at 30 degrees). 

There was no additional limitation of motion on repetitive use. The Veteran did not have any guarding or muscle spasm of the thoracolumbar spine.

A muscle strength testing and reflex examination was normal. In the right lower extremity, sensory examination was normal. There was decreased sensation to light touch in the upper anterior thigh (L2) thigh/knee (L3/4), lower leg/ankle (L4/L5 and foot/toes (L5) of the left lower extremity. The examiner commented that the Veteran had mild residual unilateral left sensory reduction to light touch and pinprick.

The straight leg raising test was negative, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. Further, although the Veteran did have intervertebral disc syndrome (IVDS), he did not experience any incapacitating episodes over the past year.

Regarding the cervical spine disability, the January 2013 VA examination reflects the Veteran's complaint that, during flare-ups of neck pain, he "[could not] move very easily and [his] neck got more stiff during flareups." 

The range of motion of the cervical spine was as follows: flexion from 0-35 degrees (with objective evidence of painful motion at 35 degrees), extension 0-35 degrees (with objective evidence of painful motion at 35 degrees), right lateral flexion from 0-20 degrees (with objective evidence of painful motion at 20 degrees), left lateral flexion from 0-10 degrees (with objective evidence of painful motion at 10 degrees), right rotation from 0-55 degrees (with objective evidence of painful motion at 55 degrees) and left rotation from 0-30 degrees (with objective evidence of painful motion at 30 degrees). 

There was no additional limitation of motion on repetitive use. The Veteran did not have any guarding or muscle spasm of the cervical spine.

A muscle strength testing and reflex examination was normal. In the right upper extremity, sensory examination was normal. There was decreased sensation to light touch in the shoulder area (C5), inner/outer forearm (C6/T1) and hand/fingers (C6-8) of the left upper extremity. 

The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. Further, although the Veteran did have intervertebral disc syndrome (IVDS), he did not experience any incapacitating episodes over the past year.

The examiner noted that the Veteran was able to walk for 15-20 minutes, stand for 5-10 minutes and sit for 30-45 minutes. He requires a break or change in position after approximately 45 minutes of activity. He did have complete usage of his upper extremities for any seated activities and was able to follow complex instructions. 

The VA examiner explained that any and all activities would need to be adapted to these limitations.


Analysis

Spine 

The criteria for evaluating spine disorders were revised during the pendency of this appeal.  Prior to September 2003, under DC 5290 (limitation of motion of the cervical spine), a 10 percent evaluation was assigned for slight limitation of motion, a 20 percent evaluation was assigned for moderate limitation of motion and a 30 percent evaluation was warranted for severe limitation of motion.  

Under DC 5292 (limitation of motion of the lumbar spine), a 10 percent evaluation was assigned for slight limitation of motion, a 20 percent evaluation was assigned for moderate limitation of motion and a 40 percent evaluation was warranted for severe limitation of motion.  

Under DC 5293, a 20 percent rating was assigned for moderate intervertebral disc syndrome (IVDS) with recurring attacks. A 40 percent rating was warranted for severe IVDS with recurring attacks with intermittent relief. A 60 percent rating was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc with little intermittent relief.

Effective September 2003, evaluation of the cervical and thoracolumbar spine disabilities under DC 5235, 5237, 5243 are for application. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Residuals of a fracture of L1 prior to January 6, 2005

Prior to prior to January 6, 2005, the RO evaluated the service-connected residuals of a fracture of L1 under DC 5292, assigning a 20 percent rating. 

In this case, January 2001 VA examination findings demonstrated that the Veteran had some limitation of motion of the lumbar spine.  At best, the limitation of motion would be described as moderate.  

Applying the criteria in effect prior to September 2003, these findings are contemplated by the already assigned 20 percent rating.

Beginning in September 2003, the Veteran is not shown to have range of motion findings that would again result in assignment of any greater than a 20 percent ratings for the lumbar spine disabilities. Here, he had full flexion, lateral bending to 30 degrees and extension to 20-25 degrees. 

To warrant a higher rating, he would need to show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Such disability is not demonstrated

On these facts, the Board determines that a rating in excess of 20 percent for the service-connected residuals of a fracture of L1 prior to January 6, 2005 must be denied.  


Residuals of a fracture of L1 from January 6, 2005

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 40 percent for the service-connected thoracolumbar spine disability beginning on January 6, 2005.  

The criteria for the next higher 50 percent rating would require unfavorable ankylosis of the entire thoracolumbar spine.  During this period in question, such impairment was not documented.  

While the Board is aware that at his January 2013 VA examination the Veteran complained that during flare-ups of back pain he had to "just lay in bed with a heating pad, " he simply did not have intervertebral disc syndrome of the thoracolumbar spine resulting in incapacitating episodes. The Board reiterates that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran's self-treatment of laying in the bed with a heating pad does not qualify as physician prescribed bed rest or treatment by a physician. Thus, a higher rating based on incapacitating episodes is not warranted either.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 40 percent for residuals of fracture of L1 for the period beginning January 6, 2005 is denied.  


Cervical Spine 

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 20 percent for the cervical spine disability.  

The criteria for the next higher, 30 percent rating would require demonstration of severe limitation of motion of the lumbar spine under the former criteria (DC 5290) or forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. Such impairment was not documented.  

As the Veteran does not have severe IVDS with recurring attacks with intermittent relief or incapacitating episodes of IVDS of the cervical spine, higher ratings based on incapacitating episodes (intervertebral disc syndrome) are not warranted either.  As the criteria for the next higher, 30 percent, rating are not met, it follows that the criteria for an even higher rating (40 or 100 percent) likewise are not met.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 20 percent for the service-connected cervical strain must be denied.  


Radiculopathy

The RO evaluated the service-connected radiculopathy of the bilateral upper and lower extremities under diagnostic code (DC) 8520 (lower extremity) and 8517 (upper extremity), the criteria for evaluating sciatic nerve and musculocutaneous nerve disabilities.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is assigned for moderate severe incomplete paralysis of the sciatic nerve. A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. An 80 percent rating is assigned for complete paralysis of the sciatic nerve.

Under DC8517, a 0 percent rating is assigned for mild incomplete paralysis of the musculocutaneous nerve. A 10 percent rating is assigned for moderate incomplete paralysis of the musculocutaneous nerve. A 20 percent rating is warranted for severe incomplete paralysis of the musculocutaneous nerve. 30 percent rating (20 percent for minor extremity) is assigned for complete paralysis of the musculocutaneous nerve.   

Regulations provide that when the involvement is wholly sensory, the rating should be for the mild or at most the moderate degree.

Considering the pertinent facts in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that the criteria for ratings in excess of: 20 percent for the service-connected radiculopathy of the left lower extremity, 10 percent for the radiculopathy of the right lower extremity, 10 percent for the radiculopathy of the left upper extremity and 0 percent (compensable) for radiculopathy of the right upper extremity have not been met. 

As indicated, the Veteran's radiculopathy of the bilateral upper and lower extremities is wholly sensory in involvement, left greater than right. In such cases the rating should be for the mild or at most the moderate degree.

Given that the Veteran's radiculopathy is greater on the left than right, his radiculopathy of the left upper and left lower extremity is assessed as moderate in degree of severity. His radiculopathy of the right upper and lower extremity is assessed as mild in degree of severity. These levels of impairment are consistent with the currently assigned 20 percent disability rating (radiculopathy of the left lower extremity), 10 percent disability rating (radiculopathy of the right lower extremity), 10 percent disability rating (radiculopathy of the left upper extremity) and 0 percent disability rating (radiculopathy of the right upper extremity).  

Under the circumstances of this case, the Board finds that the service-connected radiculopathy of the bilateral lower and upper extremities have not met the criteria for the respective higher ratings. See 38 C.F.R. § 4.7.  

On these facts, the Board determines that there is no basis for staged rating, pursuant to Hart, and the claim for increased ratings for the respective radiculopathy of the bilateral upper and lower extremities must be denied.


Extraschedular

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

The discussion reflects that the symptoms and effects of the Veteran's lumbar and cervical spine disabilities and associated radiculopathy of the bilateral upper and lower extremity disabilities are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 


TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis.  
Hence, this case turns on consideration of whether the Veteran is, in fact, unemployable, due to service-connected disabilities.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

Here, the Veteran is not shown to have been rendered unemployable due to service-connected disabilities.  

To the extent that the Veteran is unemployed, the record demonstrates that, if only the service-connected cervical and lumbar spine disabilities are considered, he should be able to obtain and maintain employment with definite physical limitations (June 2007 VA examination).  

Correspondence associated with the Veteran's vocational rehabilitation file indicated that the Veteran was found feasible for employment in September 2004 with a stated goal that he would obtain an associate's degree from "BCC in computer information systems analysis and secure employment in this field or related."

In the January 2013 VA examination report, the examiner explained that any and all activities would need to be adapted to certain limitations (walk for 15-20 minutes, stand for 5-10 minutes, sit for 30-45 minutes and require a break or change in position after approximately 45 minutes of activity); however, the Veteran maintained complete usage of his upper extremities for any seated activities and was able to follow complex instructions.

Thus, on this record the competent, persuasive evidence of record does not support any finding that the service-connected disabilities were of such a severity either individually, or in concert to have rendered him unemployable.  

Furthermore, to whatever extent the Veteran currently attempts to establish entitlement to a TDIU rating on the basis of lay assertions alone, such attempt must fail.  



ORDER

An evaluation in excess of 20 percent for the service-connected residuals of a fracture of L1 prior to January 6, 2005 is denied.

An evaluation in excess of 40 percent for the service-connected residuals of a fracture of L1 from January 6, 2005 is denied.

An evaluation in excess of 20 percent for the service-connected cervical strain is denied.

An evaluation in excess of 20 percent for the service-connected radiculopathy of the left lower extremity is denied.

An evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity is denied.

An evaluation in excess of 10 percent for the service-connected radiculopathy of the left upper extremity is denied.

A compensable evaluation for the service-connected radiculopathy of the right upper extremity is denied.

A TDIU rating is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


